        Case
         Case1:20-cr-00286-WHP
              1:20-cr-00286-WHP Document
                                 Document18-1 Filed10/05/20
                                          22 Filed  09/03/20 Page
                                                              Page11ofof33




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                   Protective Order Re: Jury Records

                 -v-                                                          20 CR 286 (WHP)

 SHAQUILLE WILLIAMS,

                            Defendant.


       Upon the application of the United States of America, with the consent of the undersigned

defense counsel, and the defendant having requested certain records and papers used in connection

with the constitution of the Master and Qualified Jury Wheels in the United States District Court

for the Southern District of New York (the “Jury Records”), pursuant to the Fifth and Sixth

Amendments to the United States Constitution and the Jury Selection and Service Act, 28 U.S.C.

§§ 1867(a) and (f), the Court hereby finds and orders as follows:

       1. Jury Administrator. The Jury Administrator of the Southern District of New York (the

“Jury Administrator”) has indicated that certain Jury Records reveal personal identifying

information that would be burdensome to redact (“Sensitive Information”).

       2. Jury Selection and Service Act. Pursuant to 28 U.S.C. § 1867(f) and subject to the

additional limitations set forth below, the Jury Records provided to the parties shall not be

disclosed to third parties except “as may be necessary in the preparation or presentation of a

motion” under 28 U.S.C. § 1867(a), (b), or (c).

       Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly, it is hereby Ordered:

       Pursuant to 28 U.S.C. § 1867(f) and consistent with the additional limitations set forth in

this Protective Order, the parties shall be allowed to inspect, reproduce, and copy the Jury Records
         Case
          Case1:20-cr-00286-WHP
               1:20-cr-00286-WHP Document
                                  Document18-1 Filed10/05/20
                                           22 Filed  09/03/20 Page
                                                               Page22ofof33




at all reasonable times during the preparation and pendency of a motion under 28 U.S.C. § 1867(a),

(b), or (c).

        Pursuant to 28 U.S.C. § 1867(f), any person who discloses the Jury Records in violation of

28 U.S.C. § 1867(f) shall be subject to potential penalties as set forth in that provision.

        Each of the individuals to whom disclosure of the Jury Records is made (including anyone

providing legal, investigative, secretarial, technological, clerical, paralegal, or other support

services in connection with this criminal action and who is employed by, engaged by, advising or

otherwise working at the direction of the parties, as well as any students or interns working for

counsel) shall be provided a copy of this Protective Order by counsel; shall be advised by counsel

of the terms and conditions and legal ramifications of this Protective Order, including that he or

she shall not further disseminate or discuss the Jury Records and must follow the terms of this

Protective Order, and that the Court can enforce the Protective Order against the person to whom

the Jury Records are disclosed; and shall confirm to counsel that he or she will abide by the terms

of the Protective Order.

        All Jury Records are to be provided to the defendant, and used by defense counsel, solely

for the purpose of allowing the defendant to prepare a motion under 28 U.S.C. § 1867, and that

none of the Jury Records shall be used in any manner nor disseminated to any other third party in

a manner that is inconsistent with the preceding paragraphs.

        At the conclusion of this case, defense counsel shall return to the Jury Administrator all

copies of the Jury Records provided in this case, together with any and all copies thereof, or shall

take all reasonably practicable steps to destroy such records, together with any and all copies

thereof, which destruction defense counsel shall verify in writing.




                                                  2
        Case
         Case1:20-cr-00286-WHP
              1:20-cr-00286-WHP Document
                                 Document18-1 Filed10/05/20
                                          22 Filed  09/03/20 Page
                                                              Page33ofof33




        The provisions of this Protective Order shall not be construed as preventing the disclosure

of any information in any motion made under 28 U.S.C. § 1867, provided that redactions are made

pursuant to Fed. R. Crim. P. 49.1 and ECF Rules & Instructions prior to any public filing.

                                    Retention of Jurisdiction
        The provisions of this Protective Order shall not terminate at the conclusion of the case,

and the Court will retain jurisdiction to enforce this Protective Order following termination of the

case.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney

                                                                $XJXVW
    _
    __________________
By: _____________________________                        Date: _____________________
    THOMAS JOHN WRIGHTWR
    Assistant United States Attorney
    (212) 637-2295


    ___________________________                                   August 31, 2020
                                                         Date: _____________________
    GLENN GARBER
    Counsel for Defendant Shaquille Williams


SO ORDERED:

Dated: New York, New York

        October  5
        _______________, 2020

                                                  _______________________________________
                                                  THE HONORABLE WILLIAM H. PAULEY III
                                                  UNITED STATES DISTRICT JUDGE




                                                 3
